


Exhibit 10.28


[LETTERHEAD OF LANDS’ END, INC.]


April 16, 2014






Steven Rado
[Address Omitted]




Dear Steven,
    
We are pleased to confirm an offer of employment to you as SVP, Chief Marketing
Officer, reporting directly to me. We all believe the future of Lands' End will
provide us with many opportunities for growth and the company is well positioned
for continued success.


Some key elements of the offer are as follows:


•
A start date TBD



•
Annual base salary of $400,000 paid in bi-weekly payments (your first check will
be a live check and followed by direct deposit the next pay period). Increases
will be determined based on a number of factors, with performance typically
being the most significant factor.



•
You will also receive a $50,000 sign on bonus (less appropriate taxes), which
will be paid via check along with your first regular paycheck.



•
Participation in the Lands’ End, Inc. Annual Incentive Plan (“AIP”) with an
annual target incentive opportunity of 50% of your base salary. Any incentive
payable with respect to a fiscal year will be paid on or about April 15th of the
following fiscal year, provided that you are actively employed at the payment
date.



•
You will be eligible to participate in the Lands' End, Inc. Retirement Plan,
which includes a 401(k) contribution feature and currently includes a Company
Match. Lands’ End will begin matching your contributions at 50%, maximum of 6%
of your earnings, after a year of service, beginning on the next quarter,
subject to the continued availability of the match.



•
In recognition of your previous related experience, you will receive (4) weeks
of vacation as of your start date.



•
Relocation Benefits Modifications: Temporary living and storage of household
goods will be covered up to a maximum of 90 days. We will allow shipment of two
automobiles.



•
Participation in the Lands’ End long-term incentive program (“LTIP”). Your
current target incentive opportunity under the LTIP would be 100% of your base
salary. We annually review the LTIP design, which will be provided to you prior
to your start date.



•
You will be required to sign an Executive Severance Agreement. While the exact
terms of the ESA will govern, it will provide, among other things, certain
severance benefits following the termination of your employment with Lands’ End
under particular circumstances, and that you shall not use or disclose Lands’
End’s confidential or proprietary information, provide services to a Lands’ End
competitor, or solicit our employees away from Lands’ End during your employment
and for a certain period of time after the conclusion of your employment with
Lands’ End. The non-disclosure, non-solicitation, and non-compete and
non-affiliation provisions will apply regardless of whether you receive
severance benefits under the ESA.









--------------------------------------------------------------------------------
















•
If your employment is terminated by Lands’ End for Cause (which will be defined
in ESA) or by you without Good Reason within twenty four (24) months of your
start date, you will be required to reimburse the company 100% of your signing
bonus paid to you and relocation assistance, along with any and all costs we
incur to collect that reimbursement, including attorneys’ fees.





If you need additional information or clarification, please feel free to call me
at 608-935-4181.


We look forward to having you a part of the Lands’ End team.




Sincerely,


/s/Edgar Huber                             /s/Steven Rado


Edgar Huber                             Steven Rado        
CEO/President                            




